Order entered July 26, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-00954-CV

           IN THE MATTER OF THE MARRIAGE OF LORIE RUTH BAKER
                      AND GREGORY JOSEPH FINSTER

                       On Appeal from the 256th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DF-17-13669

                                            ORDER
       As ordered by this Court, appellant filed a paper copy of his amended brief on July 17,

2019. The following day, this Court inadvertently sent appellant a postcard notice requesting

that he file a corrected brief that complies with certain technical requirements. By order dated

July 19, 2019, we instructed appellant to disregard this notice.

       Before the Court is appellant’s July 22, 2019 amended motion for an extension of time to

file the requested amended brief. Because we informed appellant in our July 19th order that no

amended brief is necessary, we DENY the amended motion as moot.

                                                       /s/   ERIN A. NOWELL
                                                             JUSTICE